COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  LARRY HARRIS AND
TIMMONS CONSTRUCTION
COMPANY, INC.,

                            Relators. 

§

§

§

§

§



No. 08-05-00053-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION

           Pending before the Court is the Relators’ Motion to Dismiss Petition for Writ of
Mandamus under Tex. R. App. P. 42.1(a)(1),  pursuant to the simultaneous dismissal of the
pending appeal in Cause No. 08-04-00351-CV, for the reason that the parties have reached
a settlement in that cause number.
           Tex. R. App. P. 42.1(a)(1) states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.



           The Relators have complied with the requirements of Rule 42.1(a)(1).  Relators have
requested that this Court dismiss their Petition for Writ of Mandamus based upon the
agreement reached by the parties in Cause No. 08-04-00351-CV.  A copy of the joint motion
to set aside trial court judgment and remand the case is attached to the motion.  The motion
provides that this Court set aside the trial court judgment in Cause No. 08-04-00351-CV and
remand the case to the trial court with the instruction to enter the parties’ agreed final decree
of divorce.  The Court has considered this cause on the Relators’ motion and concludes the
motion should be granted and the petition be dismissed.  We therefore grant the motion and
dismiss the petition for writ of mandamus.
 
                                                                  RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.